     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.89 Page 1 of 10




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL RICHARD KEAVNEY ,                           Case No.: 3:19-cv-01947-AJB-BGS
     Booking #17104761,
12
                                        Plaintiff,       ORDER:
13
     v.                                                  (1) GRANTING PLAINTIFF’S
14
     COUNTY OF SAN DIEGO; DR. EMAD                       MOTION TO PROCEED IN FORMA
15   BISHAY; DR. KASEY CONKLIN,                          PAUPERIS [ECF No. 3]; AND
16                                  Defendants.          (2) SUA SPONTE DISMISSING
17                                                       COMPLAINT FOR FAILING TO
                                                         STATE A CLAIM PURSUANT TO
18
                                                         28 U.S.C. § 1915(e)(2) AND
19                                                       § 1915A
20
           Michael Richard Keavney (“Plaintiff”), while incarcerated at the San Diego Central
21
     Jail (“SDCJ”) and proceeding pro se, filed a civil rights complaint pursuant to 42 U.S.C. §
22
     1983. See Compl., ECF No. 1. Plaintiff alleges the County of San Diego and two Tri‒City
23
     Medical Center doctors violated his constitutional rights by ignoring his pleas for medical
24
     attention in December 2018. Id. at 1‒5. He seeks $1 million in compensatory and punitive
25
     damages. Id. at 7. Plaintiff has not prepaid the $400 civil and administrative filing fee
26
     required by 28 U.S.C. § 1914(a); instead, while incarcerated at the San Diego County
27
                                                     1
28                                                                           3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.90 Page 2 of 10




 1   Sheriff’s Department Vista Detention Facility (“VDF”) 1, he filed a Motion to Proceed In
 2   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a)(1). See ECF No. 3.
 3
 4   I.    Motion to Proceed IFP
 5         All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee. See
 7   28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay the entire
 8   fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
 9   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the plaintiff is a
10   prisoner and he is granted leave to proceed IFP, he remains obligated to pay the full entire
11   fee in “increments,” Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless
12   of whether his action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
13   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
14         Under 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act (“PLRA”),
15   prisoners seeking leave to proceed IFP must submit a “certified copy of the trust fund
16   account statement (or institutional equivalent) for the . . . six-month period immediately
17   preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v. King, 398 F.3d
18   1113, 1119 (9th Cir. 2005). From the certified trust account statement, the Court assesses
19
     1
20     Although he filed his Complaint while detained at SDCJ, according to the San Diego
     County Sheriff’s Department’s website, Plaintiff is currently in custody at VDF. See
21   https://apps.sdsheriff.net/wij/wijDetail.aspx?BookNum=zRQsIHvWIOkylpP4ARqdZiQY
22   VorV1xdJ7ApeWLojNrs%3d (last accessed May 21, 2020). The Court may take judicial
     notice of public records available on online inmate locators. See United States v. Basher,
23   629 F.3d 1161, 1165 (9th Cir. 2011) (taking judicial notice of Bureau of Prisons’ inmate
24   locator available to the public); see also Foley v. Martz, No. 3:18-cv-02001-CAB-AGS,
     2018 WL 5111998, at *1 (S.D. Cal. Oct. 19, 2018) (taking judicial notice of CDCR’s
25   inmate locator); Graham v. Los Angeles Cnty., No. 2:18-cv-01126-PA (GJS), 2018 WL
26   6137155, at *2 (C.D. Cal. May 4, 2018) (taking judicial notice pursuant to Federal Rule of
     Evidence 201 of information regarding the status of inmate via the Los Angeles County
27   Sheriff’s Department’s website and its inmate locator function).
                                                   2
28                                                                             3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.91 Page 3 of 10




 1   an initial payment of 20% of (a) the average monthly deposits in the account for the past
 2   six months, or (b) the average monthly balance in the account for the past six months,
 3   whichever is greater, unless the prisoner has no assets. See 28 U.S.C. § 1915(b)(1); 28
 4   U.S.C. § 1915(b)(4). The institution having custody of the prisoner then collects
 5   subsequent payments, assessed at 20% of the preceding month’s income, in any month in
 6   which the prisoner’s account exceeds $10, and forwards those payments to the Court until
 7   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
 8         In support of his IFP Motion, Plaintiff submitted a certified prison certificate issued
 9   by VDF, which attests as to his trust account activity pursuant to 28 U.S.C. § 1915(a)(2)
10   and S.D. Cal. CivLR 3.2. Andrews, 398 F.3d at 1119. Plaintiff’s trust account activity
11   shows that Plaintiff carried an average monthly balance of $4.53, had average monthly
12   deposits of $294.34 to his account over the 6-month period immediately preceding the
13   filing of his Motion, and had an available balance of $27.17 on the books at the time of
14   filing. See ECF No. 3 at 4. Thus, the Court GRANTS Plaintiff’s Motion to Proceed IFP
15   (ECF No. 3) and assesses his initial partial filing fee to be $58.89 pursuant to 28 U.S.C.
16   § 1915(b)(1).
17          However, the Court will direct the Watch Commander of VDF, or his designee, to
18   collect this initial fee only if sufficient funds are available in Plaintiff’s account at the time
19   this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
20   prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
21   judgment for the reason that the prisoner has no assets and no means by which to pay the
22   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
23   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
24   case based solely on a “failure to pay ... due to the lack of funds available to him when
25   payment is ordered.”).
26          The Watch Commander at VDF is directed to collect the remaining balance of the
27   $350 total fee owed in this case as mandated by 28 U.S.C. § 1914 and forward it to the
                                                     3
28                                                                                 3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.92 Page 4 of 10




 1   Clerk of the Court pursuant to the installment payment provisions set forth in 28 U.S.C.
 2   § 1915(b)(1).
 3   II.   Initial Screening Pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A
 4         A.     Standard of Review
 5         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
 6   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes,
 7   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
 8   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
 9   immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28 U.S.C.
10   § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc));
11   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
12   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
13   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
14   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
15   680, 681 (7th Cir. 2012)).
16         “The standard for determining whether a plaintiff has failed to state a claim upon
17   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
18   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
19   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
20   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
21   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
22   12(b)(6)”). Federal Rules of Civil Procedure 8 and 12(b)(6) require a complaint to “contain
23   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
24   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
25         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
26   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
27   Id. “Determining whether a complaint states a plausible claim for relief [is] ... a context-
                                                    4
28                                                                               3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.93 Page 5 of 10




 1   specific task that requires the reviewing court to draw on its judicial experience and
 2   common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-
 3   unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
 4   see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
 5          B.     Plaintiff’s Allegations
 6          Plaintiff seeks damages against the County of San Diego and two doctors from Tri-
 7   City Medical Center for incidents that occurred while he was incarcerated at SDCJ. See
 8   Compl., ECF No. 1 at 2‒3. On or about December 10, 2018, Plaintiff alleges he complained
 9   to SDCJ deputies and medical staff about severe pain, stomach cramps, diarrhea, and lack
10   of appetite. Id. at 3. Plaintiff claims his pleas for medical attention were ignored for nearly
11   two weeks until a licensed vocational nurse at SDCJ saw that Plaintiff needed help. Id. at
12   3‒4. On or about December 22, 2018, Plaintiff claims the licensed vocational nurse referred
13   him to a jail physician who then sent Plaintiff “straight to the E.R. at Tri-City Medical
14   Center.” Id. at 4. Plaintiff claims Defendants “denied and delayed” him from receiving
15   proper medical care, which eventually caused him to suffer a severe infection. Id. at 5.
16          Plaintiff claims the two doctors who treated him at Tri-City Medical Center, Dr.
17   Kasey Conklin and Dr. Emad Bishay, both misdiagnosed him. Id. at 5. Plaintiff also alleges
18   both doctors failed to test him for communicable diseases until he was discharged from
19   Tri-City Medical Center, after which, Plaintiff “was told he was suffering from
20   Shigellosis.” Id. at 5.
21          C.     42 U.S.C. § 1983
22          Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
23   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
24   1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege
25   two essential elements: (1) that a right secured by the Constitution or laws of the United
26   States was violated, and (2) that the alleged violation was committed by a person acting
27   under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d
                                                    5
28                                                                              3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.94 Page 6 of 10




 1   1030, 1035-36 (9th Cir. 2015).
 2         D.     Discussion
 3         To the extent Plaintiff seeks to challenge the adequacy of his medical care while he
 4   was in pretrial custody, a claim brought under the Fourteenth Amendment “must be
 5   evaluated under an objective deliberate indifference standard.” 2 Gordon v. Cty. of Orange,
 6   888 F.3d 1118, 1124-25 (9th Cir. 2018) (citing Castro, 833 F.3d at 1070); see also
 7   Nishimoto v. Cty. of San Diego, No. 3:16-CV-01974-BEN-JMA, 2018 WL 4297004, at
 8   *3–4 (S.D. Cal. Sept. 10, 2018). “[T]he elements of a pretrial detainee’s medical care claim
 9   against an individual defendant under the due process clause of the Fourteenth Amendment
10   are: (i) the defendant made an intentional decision with respect to the conditions under
11   which the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of
12   suffering serious harm; (iii) the defendant did not take reasonable available measures to
13   abate that risk, even though a reasonable official in the circumstances would have
14   appreciated the high degree of risk involved—making the consequences of the defendant’s
15   conduct obvious; and (iv) by not taking such measures, the defendant caused the plaintiff's
16   injuries. “With respect to the third element, the defendant’s conduct must be objectively
17   unreasonable, a test that will necessarily ‘turn[ ] on the facts and circumstances of each
18
19
     2
20     The Court presumes, for purposes of screening only, that Plaintiff was a pretrial detainee
     at SDCJ from December 10, 2018 to December 22, 2018, when he alleges to have been
21   denied adequate medical care, and that therefore his claims arise under the Fourteenth
22   Amendment rather than the Eighth. See Castro v. County of Los Angeles, 833 F.3d 1060,
     1067-68 (9th Cir. 2016) (“Inmates who sue prison officials for injuries suffered while in
23   custody may do so under the Eighth Amendment’s Cruel and Unusual Punishment Clause,
24   or if not yet convicted, under the Fourteenth Amendment’s Due Process Clause.”) (citing
     Bell v. Wolfish, 441 U.S. 520, 535 (1979)). “Under both clauses, the plaintiff must show
25   that the … officials acted with ‘deliberate indifference.’” Id. at 1068. Plaintiff is cautioned,
26   however, that “the sua sponte screening and dismissal procedure is cumulative of, and not
     a substitute for, any subsequent Rule 12(b)(6) motion that [any individual defendant] may
27   choose to bring.” Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
                                                    6
28                                                                               3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.95 Page 7 of 10




 1   particular case.’” Gordon, 888 F.3d at 1125 (quoting Kingsley v. Hendrickson, __ U.S. __,
 2   135 S. Ct. 2466, 2473 (2015)).
 3         First, Plaintiff’s Fourteenth Amendment claim against the County of San Diego itself
 4   is insufficient. A municipal entity may be held liable under § 1983 only if a plaintiff alleges
 5   facts sufficient to plausibly show that he was deprived of a constitutional right by
 6   individually identified employees who acted pursuant to the municipality’s policy or
 7   custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S. 274, 280 (1977); Monell
 8   v. Dept. of Social Services, 436 U.S. 658, 691 (1978); Villegas v. Gilroy Garlic Festival
 9   Ass’n, 541 F.3d 950, 964 (9th Cir. 2008). The County of San Diego may not be held
10   vicariously liable under § 1983 simply because one of its employees is alleged to have
11   acted wrongfully. See Board of Cty. Comm’rs. v. Brown, 520 U.S. 397, 403 (1997); Monell,
12   436 U.S. at 691 (“[A] a municipality cannot be held liable solely because it employs a
13   tortfeasor.”); Jackson v. Barnes, 749 F.3d 755, 762 (9th Cir. 2014). Instead, the
14   municipality may be held liable “when execution of a government’s policy or custom ...
15   inflicts [a constitutional] injury.” Monell, 436 U.S. at 694; Los Angeles Cty., Cal. v.
16   Humphries, 562 U.S. 29, 36 (2010). Here, Plaintiff’s Complaint fails to allege that any staff
17   at SDCJ or the contracted doctors at Tri-City Medical Center were acting pursuant to any
18   county policy or custom. Therefore, Plaintiff fails to state a claim upon which relief may
19   be granted pursuant to § 1983 regarding the County of San Diego.
20         Second, Plaintiff does not name either Tri-City Medical Center doctor as a
21   Defendant with respect to his Fourteenth Amendment claim for inadequate medical care,
22   and even if Plaintiff intended to hold them liable for violating his constitutional rights, he
23   fails to claim that either doctor acted with deliberate indifference to a substantial risk that
24   he would suffer serious harm. See, e.g., Castro, 833 F.3d at 1071.
25         Plaintiff instead asserts two California state law claims against Dr. Bishay and Dr.
26   Conklin for medical malpractice and negligence. See Compl., ECF No. 1 at 5. Plaintiff also
27   appears to assert two state law claims against the County of San Diego for reckless
                                                    7
28                                                                              3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.96 Page 8 of 10




 1   endangerment and negligence. See Compl., ECF No. 1 at 4. “In any civil action of which
 2   the district courts have original jurisdiction, the district courts shall have supplemental
 3   jurisdiction over all other claims that are so related to claims in the action within such
 4   original jurisdiction that they form part of the same case or controversy under Article III
 5   of the United States Constitution.” 28 U.S.C. § 1367(a). However, “once judicial power
 6   exists under § 1367(a), retention of supplemental jurisdiction over state law claims under
 7   1367(c) is discretionary.” Acri v. Varian Assoc., Inc., 114 F.3d 999, 1000 (9th Cir. 1997).
 8          “The district courts may decline to exercise supplemental jurisdiction over a claim
 9   under subsection (a) if— (3) the district court has dismissed all claims over which it has
10   original jurisdiction.” 28 U.S.C. § 1367(c)(3). The Supreme Court has cautioned that “if
11   the federal claims are dismissed before trial, ... the state claims should be dismissed as
12   well.” United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966). As previously
13   mentioned, the Court has found Plaintiff’s Complaint fails to state a plausible claim for
14   relief pursuant to 42 U.S.C. § 1983. Therefore, in the absence of any viable federal claim
15   upon which § 1983 relief may be granted, the Court exercises its discretion and
16   DISMISSES all Plaintiff’s supplemental state law claims without prejudice pursuant to 28
17   U.S.C. § 1367(c)(3). Id.
18          For all these reasons, the Court DISMISSES Plaintiff’s Complaint in its entirety for
19   failing to state a claim upon which § 1983 relief may be granted pursuant to 28 U.S.C. §
20   1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1); Lopez, 203 F.3d at 1126-27; Wilhelm, 680
21   F.3d at 1121.
22   ///
23   III.   Conclusion and Order
24          Based on the foregoing, the Court:
25          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
26   (ECF No. 3).
27          2.    ORDERS the Watch Commander of VDF, or his designee, to collect from
                                                  8
28                                                                           3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.97 Page 9 of 10




 1   Plaintiff’s trust account the $58.89 initial filing fee assessed, if those funds are available
 2   at the time this Order is executed, and to forward whatever balance remains of the full $350
 3   owed in monthly payments in an amount equal to twenty percent (20%) of the preceding
 4   month’s income to the Clerk of the Court each time the amount in Plaintiff’s account
 5   exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY
 6   IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
 7         3.     DIRECTS the Clerk of the Court is directed to serve a copy of this Order on
 8   the Watch Commander, San Diego County Sheriff’s Department, Vista Detention Facility,
 9   325 S. Melrose Drive, Vista, California 92081.
10         4.     DISMISSES Plaintiff’s Complaint against the County of Diego, Dr. Emad
11   Bishay, and Dr. Kasey Conklin for failing to state a claim pursuant to 28 U.S.C.
12   § 1915(e)(2)(B)(ii) and § 1915A(b)(1).
13         5.     GRANTS Plaintiff 45 days leave from the date of this Order in which to file
14   an Amended Complaint which cures the deficiencies of pleading noted. Plaintiff’s
15   Amended Complaint must be complete by itself without reference to his original pleading.
16   Defendants not named and any claim not re-alleged in his Amended Complaint will be
17   considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
18   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
19   original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims
20   dismissed with leave to amend which are not re-alleged in an amended pleading may be
21   “considered waived if not repled.”).
22         If Plaintiff fails to file an Amended Complaint within 45 days, the Court will enter
23   a final Order dismissing this civil action based both on his failure to state a claim upon
24   which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2) and § 1915A(b) and his
25   failure to prosecute in compliance with a court order requiring amendment. See Lira v.
26   Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of
27   the opportunity to fix his complaint, a district court may convert the dismissal of the
                                                   9
28                                                                             3:19-cv-01947-AJB-BGS
     Case 3:19-cv-01947-AJB-BGS Document 4 Filed 05/27/20 PageID.98 Page 10 of 10




 1   complaint into dismissal of the entire action.”).
 2
 3   IT IS SO ORDERED.
 4   Dated: May 26, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  10
28                                                                   3:19-cv-01947-AJB-BGS
